     Case 2:19-cv-11962-LMA-JVM Document 36 Filed 01/13/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


RANDY BOUDREAUX                                                    CIVIL ACTION

VERSUS                                                                No. 19-11962

LOUISIANA STATE BAR
ASSOCIATION, ET AL.                                                     SECTION I


                               FINAL JUDGMENT

      Considering the Court’s order granting defendants’ motions to dismiss,

      IT IS ORDERED that judgment shall be entered in favor of the Louisiana

Supreme Court, the Louisiana State Bar Association, and the individually named

Justices (the “defendants”), and against Randy Boudreaux (the “plaintiff”).

      IT IS FURTHER ORDERED that count one of plaintiff’s complaint is

DISMISSED WITH PREJUDICE as to all defendants.

      IT IS FURTHER ORDERED that counts two and three of plaintiff’s

complaint are DISMISSED WITHOUT PREJUDICE as to the Louisiana State Bar

Association and the individually named Justices, and DISMISSED WITH

PREJUDICE as to the Louisiana Supreme Court.



      New Orleans, Louisiana, January 13, 2020.



                                          _______________________________________
                                                    LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE
